Citation Nr: 9930978	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-14 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for status 
post fracture right femur stabilized with intramedullary rod 
and pins, limitation of motion right hip, and post fracture 
myositis ossificans.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from May 1979 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.

2.  The veteran's right hip disability is manifested by 
osteoarthritis with no more than moderate range of motion 
deficits and moderate pain on range of motion; there is no 
malunion, nonunion, false joint or loose motion of the femur.  


CONCLUSION OF LAW

A rating in excess of 20 percent for status post fracture 
right femur stabilized with intramedullary rod and pins, 
limitation of motion right hip, and post fracture myositis 
ossificans is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5255 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

As a preliminary matter, the Board finds that the veteran's 
claim is plausible or capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board is satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Factual Background

Service medical records dated in 1989 show that the veteran 
was diagnosed with a femoral fracture with intramedullary rod 
and pins surgically placed.  Myositis ossificans was shown on 
X-rays taken in 1991.  The veteran suffered a right hip 
strain in 1992.  

The veteran was accorded a VA examination in November 1992.  
At that time, he complained of pain in his right hip.  On 
examination, there was no swelling, deformity, angulation, 
false motion or shortening.  Range of motion was as follows: 
flexion was to 65 degrees, abduction was to 25 degrees, 
extension was to10 degrees, adduction was to 25 degrees.  
Internal and external rotation with the knees flexed was 
"40/60," bilaterally.  Range of motion of the knees was as 
follows: right flexion was to 130 degrees and extension was 
to neutral.  There was slight crepitus noted with range of 
motion.  There was no effusion or instability.  The diagnoses 
were status post fracture of right femur, stabilized with 
intramedullary rod and pins.  Limitation of motion of the 
right hip.  It was noted that the veteran carried a cane in 
his right hand.  Mild limitation of motion of the right knee 
and post fracture myositis ossificans was also diagnosed.  

Service connection was granted for the residuals of the right 
femur fracture in May 1993.

The veteran was accorded a VA examination in January 1998.  
At that time, he complained of right hip and right knee pain.  
He reported that he could only walk short distances and climb 
no more than ten stairs.  He reported that he could not wear 
hard sole shoes and must wear tennis shoes at all times for 
cushioning.  The veteran does not use any mechanical aid but 
uses a knee brace for stability and to maneuver around.  

On examination, the veteran's gait was steady without 
antalgic component.  Range of motion of the hip was as 
follows: flexion was to 90 degrees with pain from neutral to 
90 degrees; abduction was to 20 degrees with moderate pain 
from neutral to 20 degrees; adduction was to 25 degrees with 
pain from neutral to 25 degrees; external rotation was to 20 
degrees with moderate pain from neutral to 20 degrees; 
internal rotation was to 15 degrees with moderate pain from 
neutral to 15 degrees; extension was to 10 degrees with 
moderate pain from neutral to 10 degrees.  

There was no evidence of coordination deficits.  Bilateral 
lower extremity strength was 4/5.  Leg length on the right 
was 88 centimeters and 90 centimeters on the left.  Calf 
muscles were equal in circumference at 51.5 centimeters, 
quadriceps were unequal at 54.5 centimeters and 56 
centimeters on the left.  Muscle bulk and tone appeared to be 
good.  It was noted that early fatigability would be expected 
with excessive use of the bilateral lower extremities.  There 
was no evidence of malunion, nonunion, or false joint or 
loose motion of the right hip.  The veteran was able to walk 
on his heels, walk on his toes, but unable to perform a 
complete squat due to excessive weight on the right knee and 
pain in the right hip.  The diagnoses were status post 
fracture, right hip, with intramedullary rod and pins, 
osteoarthritis, right hip, with moderate range of motion 
deficits and moderate pain on range of motion examination of 
the right hip and right knee; normal knee examination with 
mild range of motion deficits and moderate pain on range of 
motion examination, and without any radiographic evidence of 
pathology.  X-rays showed status post old healed fracture of 
the proximal femur.  Intramedullary rod in place.  There was 
heterotopic bone formation around the right femoral neck, and 
possible mild osteoarthritic changes of the right hip.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).  

The residuals of the fracture of the veteran's right femur 
have been evaluated as 20 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5255.  Under 
the provisions of DC 5255, a 20 percent rating is warranted 
for malunion of the femur with moderate knee or hip 
disability.  A 30 percent rating is warranted if the malunion 
causes marked knee or hip disability.

A 60 percent rating is warranted for fracture of the surgical 
neck of the femur, with false flail joint, or nonunion of the 
femur without loose motion, with weightbearing preserved with 
aid of brace.  Finally, an 80 percent rating is warranted for 
fracture of the shaft or anatomical neck of the femur, with 
loose motion (spiral or oblique fracture).

X-ray examinations in this case have shown no nonunion, 
malunion or false (flail) joint.  Thus the veteran would not 
meet the criteria for an increased evaluation under 
Diagnostic Code 5255.  Even if it could be concluded that he 
had such findings, the veteran was found to have only 
moderate pain and limitation of motion of the right knee and 
hip on the most recent VA examination.  There is no medical 
evidence to rebut these findings.  In fact recent outpatient 
treatment records do not show treatment for the claimed 
disability.  Thus the Board is unable to conclude that the 
veteran has marked knee or hip disability so as to warrant a 
30 percent evaluation under Diagnostic Code 5255

The medical evidence of record does not support a rating 
greater than 20 percent for veteran's right hip disability.  
The evidence does not reveal that the veteran has limitation 
of motion of the hip which warrants a greater disability 
evaluation under Diagnostic Codes 5255.

The Board has considered whether the veteran could be awarded 
higher evaluations under diagnostic codes pertaining to 
limitation of motion in the knee or hip, or on the basis of 
leg shortening.  However, he would not meet even the criteria 
for the current 20 percent evaluation under those diagnostic 
codes.  38 C.F.R. § 4.71a; Diagnostic Code 5251, 5252, 5253, 
5260, 5261, 5275 (1999).

The veteran has asserted that he is entitled to an increased 
evaluation because he experiences severe pain on any motion 
involving the right femur.  He asserts that he has functional 
impairment which warrants a higher evaluation.  The rating 
schedule envisions that disabilities will be rated on the 
basis of functional impairment.  Weakness is considered as 
important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  It is the intent of the rating schedule to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  38 C.F.R. § 4.59.

In De Luca v. Brown, 8 Vet. App. 202 (1995) the United States 
Court of Veterans Appeals (the Court) held that a disability 
may be evaluated apart from the rating schedule and granted 
an increased rating on the basis of impairment envisioned 
under the provisions of 38 C.F.R. §§ 4.40, 4.45.  The medical 
evidence does not reveal findings that would support a higher 
evaluation on the basis of functional impairment.  His 
assertions of severe pain have not been objectively 
confirmed, and the most recent examiner found only mild pain 
on motion.  Moreover, he did not have significant atrophy, 
decreased muscle tone, or other indicia of functional 
impairment.

Based upon these findings and following a full review of the 
record, the Board finds that the evidence is not so evenly 
balanced as to require application of the benefit of the 
doubt rule in favor of the veteran.  Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).  Accordingly, the Board finds that 
the criteria for an evaluation in excess of the current 20 
percent for the residuals of the veteran's right femur 
fracture have not been met.



ORDER

A rating in excess of 20 for status post fracture right femur 
stabilized with intramedullary rod and pins, limitation of 
motion right hip, and post fracture myositis ossificans is 
denied.  






		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

